Case 3:15-cv-01143-BJD-JBT Document 344-1 Filed 12/02/19 Page 1 of 1 PageID 28086



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTER� DISTRICT OF PENNSYLVANIA

  IN RE: PROCESSED EGG PRODUCTS                                                      Mt:LTIDISTRICT
  ANTITRt:ST LITIGA TIOS                                                             LITIGATIOS



  Tll/S DOCUMENT APPLIES TO:                                                         So. 08-md-2002
                                                                                                                      FILED
  ALL DIRECT ACTION PLAINTIFF CASES                                                                                    OCT O 4 2019
                                                                                                                   KATE BARKMAN. Clerk
                                                        ORDER                                                    By           Dep. Clerk

           AND NOW, on this 4th day of October, 2019, upon consideration of the Direct Action

  Plaintiffs' Motion in Limine to Preclude Defendants from Referencing (1) the Capper-Volstead or

  Cooperative Marketing Acts with Regard to UEP or its Members or (2) a Good Faith Belief that

  Their Actions are Immune from Liability (Doc. No. 1888) and the Response in Opposition (Doc.

  No. 1926), it is ORDERED that the Motion in Limine (Doc. �o. 1888) is GRANTED IN PART

  and DENIED IN PART. 1




            The parties agree that the Court- �onsistent with its pnor ruling in the OPP trial- -should rule that
  documentary (or other) references to the Capper Volstead Act in connection with the UEP's or its members' activities
  are "madm1ss1ble if used to affinnatively argue that the defendants are immune or that they are entitled to a good-faith
  Capper-Volstead defense" Doc. No 1676 at 4
            As the Court also previously ruled, however, "[t]hese documents may be adm1ss1ble for other purposes" Id
  Accordmgly, the DAPs request (1) that the documents be admitted only after redacting all references concerning
  Capper-Volstead or, altemat1vely, (2) that the admitted documents be accompanied by an appropnate limitmg
  instruction.
            Acknowledging the possibility that these documents could present an evident1ary issue, the Court in its prior
  ruhng decided that "the parties may offer or object to [the documents] on a case-by-case basis at trial" Id at 4-5.
  The same demal of a categorical ban proves appropriate here Redaction is therefore unnecessary, and the parties
  again may obJect to the documents on a case-by-case basis at trial.
            In its pnor ruling the Court "encourage[d] counsel to confer with each other as to the language they propose
  that the Court use to explam to the Jury references m vanous exhibits to Capper-Volstead." Id at 5. The Court
  s1m1larly encourages the parties here to confer with each other as to the language they propose the jury receives without
  defimt1vely determinmg m this Order which language concerning Capper-Volstead, if any, will be included m the Jury
  mstruct1ons The DAPs' premature request for a limiting instruction is therefore demed.




                                                       Ex. 16-1
